PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/252,635
Filing Date: 31 Aug 2016
Appellant(s): Goetz et al.



__________________
Dean M Munyon, Reg. No. 42,914
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/8/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/7/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Appellant argues “The combination of Stack Overflow and Welc does not teach or suggest “a parameter whose value is used to isolate access to a shared variable included in a library referenced by the application.” Specifically, Appellant contents that “The Examiner asserts that Stack Overflow teaches “storing, during deployment of an application, a plurality of user defined metadata entries in a configuration file” and “a parameter external to the application that references the variable in that entry.” See Final Office Action dated July 7, 2020. Appellant respectfully disagrees with the Examiner’s assertions and submits that the Examiner’s characterization of Stack Overflow is in error for at least the reasons given below.
While Stack Overflow does describe the use of an xml file, the file is used for an entirely different purpose than specifying parameters external to the application. According to Stack Overflow, an application context is “the central interface within a Spring application.” See Stack Overflow. Stack Overflow teaches that “the Application context is [a] Configuration object created for [the] application to run.” See Stack Overflow. Stack Overflow notes that “[t]he XML file defines the configuration the application context loads the configuration from this file.” See Stack Overflow. According to Stack Overflow, the application context provides a “configuration needed by our application” and is responsible for the “creation of java objects called beans.” See Stack Overflow.
The application context described in Stack Overflow can be specified in a xml file. Such a file, although user defined, is not specifying parameters external to an application, but rather instructions for configuring the application by creating java objects and the like. Appellant finds no teaching or suggestion anywhere in Stack Overflow that the xml file associated with an application context can specify “a parameter external to the application whose value is used to isolate access to the shared variable in that entry” as recited in claim 1.
The Examiner acknowledges that Stack Overflow does not teach that “each metadata entry specifies: a shared variable included in a library referenced by the application, and a parameter external to the application whose value is used to isolate access to the shared variable in that entry.” See Final Office Action dated July 7, 2020 at 4. The Examiner, however, asserts that Welc discloses “specifying, during deployment of an application, a parameter whose value is used to isolate access to a shared variable include in a library referenced by the application” and alleges that it would have been obvious to one of ordinary skill in the art to modify the teaches of Stack Overflow with those of Welc. See Final Office Action dated July 7, 2020 at 4-6. Appellant respectfully disagrees with the Examiner’s assertions and submits that the Examiner’s characterization of Welc is in error for at least the reasons given below.
Appellant finds no teaching or suggestion anywhere in Welc that a value of a parameter is used to isolate access to a shared variable in a library referenced by an application, and determining the value of the parameter during execution of the application. Indeed, Appellant will provide ample citations from Welc to support an argument to the contrary.
Welc is generally directed to a method for using “annotations that mark potentially concurrent regions of code” to designate opportunities for concurrency. See Welc at Abstract. To accomplish this, Welc describes dividing “the entire program execution into a sequence of execution contexts.” Id. at Section 4. Welc teaches that an “execution context is a run-time structure that encapsulates a fragment of computation that is fully evaluated within a single thread.” Id.
As part of exploiting the opportunities for concurrency, Welc discloses the use of “versioning of shared state to avoid backward data dependency violations and prevent updates of shared data from being made prematurely visible to other threads.” Id. at Section 4.5. Welc teaches that such versioning is performed only on “objects when more than one execution context is concurrently active, since it is only then that concurrent shared state access may occur.” Id. According to Welc, “[w]henever an active execution context attempts to write to an object, array, or static variable” a “private version of that item on which to perform the write” is created. Id
To implement the versioning, Welc discloses that “static variables are stored in a global array called the JTOC” and “are versioned similarly to objects.” See Welc at section 4.5.2. Welc teaches that “[a] copy-on-write strategy is used, with a versions list hold per-context versions of the static variables.” Id. Welc teaches tracking data accesses “using compiler-inserted read and write barriers', code snippets responsible for maintaining the meta-data required to detect dependency violations.” See Welc at section 4.3. Welc notes that such code snippets are “inserted by the compiler at the point where shared data access operations occurs.” Id.
The Examiner notes that Welc “describes the process of creating different versions of a static variable” and asserts that “it is inherent that there is a way to isolate and track a particular context’s access to the variable via some identifier (parameter).” See Final Office Action dated July 7, 2020 at 4. Welc, however, actually discloses how such tracking is performed. In particular, Welc relies on code snippets that are inserted into an application by a compiler, not a value of parameter as recited in claim 1.
Welc’s versioning of shared variables is the result of exploiting concurrency in the execution of a program. The method described by Welc employs annotations that mark potentially concurrent regions of code to divide program execution into thread-based execution contexts. Such annotations, which do not specify shared variables, would need to be available at the time of compilation and not present in a configuration file, such as the one described in Stack Overflow, for use when running a program. Once the program is compiled and executed, the versioning of variables across different threads is done without a configuration file and with no input from the user, instead relying on compiler-inserted code snippets.
While Welc tracks access to shared variables, such tracking is internal to a complied application and does not use a parameter that would be compatible with the configuration file described in Stack Overflow. The configuration file described in Stack Overflow is used to define Java objects and is loaded at run time, while access to Welc’s parameter is under the control of the compiler. Welc’s parameter is not available to users and cannot be specified in a configuration file that includes a user-defined metadata entry which specifies “a shared variable included in a library referenced by the application” and “a parameter external to the application whose value is used to isolate access to the shared variable in that entry” as recited in claim 1.”
The examiner respectfully disagrees. In response to A, the examiner submits that the references, specifically Welc, do teach the cited limitation. Specifically, Welc teaches the use “a shared variables included in a library references by the application” as well as “a parameter whose value is used to isolate access to the shared variable”. As stated in the rejection to claim 1 in the Final Rejection mailed 7/7/2020, Welc in section 4.5.2 on pg. 447 teaches the use of static variables and versioning these variables for different execution contexts. During the running of the program when multiple execution contexts use the same static variable, a private copy of that variable is made using a copy-on-write method that then isolates that particular version of the static variable in a version 
 “Parameters” is never given an explicit definition in the specification. The term is only used in paragraph [0027] of the specification and is stated as being the things that make up an execution context. Therefore, based on this use, the relation of the bitmaps and tracking used in section 4.3 of Welc is improper, and is also not how it is mapped in the claims. The claims did use to explicitly state that the explanation of the parameters presented in Paragraph [0027] are what the parameters were (the particular limitation was removed in the most recent version of the claims submitted on 5/18/2020 but it and variations of it can be found in previous versions starting with the claims submitted on 4/26/2018) and this is how the parameters were construed and mapped. The execution contexts themselves contain the parameters, such as particular variables and the values those variables should be, to define how they are to run (what variables to use and how to use them). The Stack Overflow article has several examples of code that show what can be considered “parameters” in the context of an execution/application context. 
Welc goes into the fact that execution contexts are used and that they are using static variables. Welc does not explicitly show the parameters that are making up the execution context because Welc assumes that a person reading would already understand the basics of how execution contexts work and are defined which is why inherency used to explain this particular limitation. A person of ordinary skill in the art would recognize that the static variables that are being versioned for the various execution contexts have to be a specified parameter of that context otherwise it would not be using it and a private copy of it would not need to be made. The versioning of a static variable in Welc is done when “a new version is created only when an execution context C updates an object for the first time” (Welc, Section 4.5.1.2, specifically referring to objects, but as stated in Section 4.5.2 static variables are versioned similarly to objects). The parameters of the execution context that specify that context needs to use that variable are what cause the initial write operation to take place and further cause the isolation and versioning to take place.

The Appellant argues “Welc does not teach or suggest “determining respective current values for the parameters”.” Specifically, “As described above, Welc is using a wholly different method for tracking a particular context’s access to a shared variable. Welc teaches that “meta-data consists of two bit-maps associated with each execution context: one for reads (ie, the read-map) and one for writes (ie, the write-map)” See Welc at section 4.3. Welc teaches that “[whenever a read operation is performed on an item of shared state (ie, object, array, or static variable), its hashed bit is set in the read map.” See Welc at section 4.3.
Welc relies on bit-maps that are associated with each execution context. Accesses are tracked by setting bits inside of the bit-maps. Welc’s method for tracking access to a shared state item relies on the bit-maps structures, not a “parameter external to the application” whose value is determined “during execution of the application” as recited in claim 1.
From the above disclosures in Stack Overflow and Welc, Appellant submits that the combination of Stack Overflow and Welc does not teach or suggest all of the features recited in claim 1. Accordingly, Appellant submits that the rejection of claim 1 is in error and requests reversal of the rejection.
Appellant claim 7 recites features that are similar to the features recited in claim 1.
For at least the above-stated reasons, Appellant submits the rejection of claim 1 and 7 is in error and requests reversal of the rejection. The rejection of claims 5, 6, and 24 (dependent from claim 1), and claims 11 and 13 (dependent from claim 7) are similarly in error for at least the above-stated reasons, and reversal of the rejection is requested. Each of claims 5, 6, 11, 13, and 24 recite additional combinations of features not taught or suggested in the cited art.”
The examiner respectfully disagrees. In response to B, the examiner submits that Welc does teach “determining respective current values for the parameters”. As stated in the response to A and noted by the appellant, the bitmaps in Welc are used to track which execution contexts access the static variables. This method just tracks who is accessing the variables, the determination of the parameters’ values is made when the write operation from the execution context is received as stated in the rejection to claim 1 in the Final Rejection mailed 7/7/2020 (top of pg. 5). As explained in the response to A, the parameters are what make up and define the operations of an execution context. When a write is received from an execution context to a static variable, the process will determine that value at that point in time as that is what is to be written to the static variable, which then leads to the private copy being made via the versioning process. The claims also do not specify how the values are to be determined. The use of the bitmaps to assist in keeping track of parameter values is a viable solution given the broadness of the claims, but as stated previously the determination of these values is done at another point in the process and stated in a different part of Welc (pg. 447, Section 4.5.2). Therefore Welc does teach the cited limitation.

Appellant argues for claims 4, 9, 10, 12, 14, 18-23, and 25 “[the claims are] similarly in error and requests reversal of the rejection. [The claims] recites additional combinations of features not taught or suggested in the cited art”.
The examiner respectfully disagrees. In response to C, the examiner submits that the limitations of the claims is taught by the prior art as stated in the Final Rejection to the claims mailed 7/7/2020.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
Conferees:
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                     
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.